DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexeev et al., US 2015/0258430.

In Reference to Claims 1, 11, and 12
	Alexeev et al. teaches a mobile terminal with a processor and memory, a non-transitory computer readable medium storing instructions for a processor, and a method for controlling a virtual object (Fig. 1 and par. 31 which teaches a mobile client device such as a mobile phone. Fig. 2 and Par. 35-37 which teach a processor and memory storing software for the client device), in which a graphical user interface comprising a game scenario and at least one virtual object is rendered by performing a game application (Fig. 6A and Par. 36 and 56 which teach a graphical interface of a game scenario with a virtual object in the form of a tank vehicle), which includes providing a forward control area and a backward control area on the graphical user interface (Fig. 7 and Par. 61 which teach a touch interface for controlling the vehicle. Fig. 7 and Par. 61-62, and 82 which teach a control area “712A” for moving the vehicle forward, and Fig. 7, and Par. 61, 67, 80, and 87 which teaches a control area “712E” for moving the vehicle 

	In Reference to Claims 2 and 13
	Alexeev et al. teach where the forward control area is positioned over the backward control area on the graphical user interface (Fig. 7 and 12 where the forward control area “712A, 712B, and 712H” is above the backward control area “712D-F”).

In Reference to Claims 3 and 14
	Alexeev et al. teach where a distance between the forward control area and the backward control area is within a preset distance range, and the preset distance range is configured to ensure that a user can touch and control with one hand(Par. 68-69 which teaches were the movement control areas are present in distance ranges to be controlled with a user’s left thumb).

	In Reference to Claims 4 and 15
	Alexeev et al. teach providing a visual prompt control on at least one of the forward control area, the backward control area, a left side of the forward control area, a right side of the forward control area, a left side of the backward control area, and a right side of the backward control area (Fig. 12 and Par. 109-111 which teaches “dissected touch control elements” which teach visual prompts associated with the particular activated control areas touched by a user as shown in the UI graphics displayed in Fig. 12. See also Fig. 7 which shows an alternative embodiment with a single visual prompt for the entire touch control area).

	In Reference to Claim 5 and 16
	Alexeev et al. teach providing a forward visual prompt control in the forward control area; and displaying a turning visual prompt control on left and right sides of the forward control area, respectively, when a touch control operation in which at least part of touch points are located in the forward control area is detected (Fig. 12 and Par. 119-111 which teaches visual “dissected touch control elements”, e.g. Fig. 12 ref. 1210 and 

	In Reference to Claim 6 and 17
Alexeev et al. teach stopping the displaying of the turning visual prompt control when it is detected that the touch control operation in which at least part of the touch points are located in the forward control area ends (Par. 111-112 which teaches that only one of “dissected control elements” is displayed at any given time and only in response to a detected touch input. That is visual element 1210 is display in response to a touch in 712A, 712B, or 712H and is no longer displayed when the user touches a different area, and thus displays that respective “dissected control element” or stops touching the area).

In Reference to Claim 7 and 18
Alexeev et al. teach providing a backward visual prompt control in the backward control area; and displaying a turning visual prompt control on left and right sides of the backward control area, respectively, when a touch control operation in which at least part of touch points are located in the backward control area is detected (Fig. 12 and Par. 119-110 and 114 which teaches visual “dissected touch control elements”, e.g. Fig. 12 ref. 1210 and 1230, which appear when the player makes a touch in the forward or 

In Reference to Claim 8 and 19
Alexeev et al. teach stopping the displaying of the turning visual prompt control when it is detected that the touch control operation in which at least part of the touch points are located in the backward control area ends (Par. 111-112 which teaches that only one of “dissected control elements” is displayed at any given time and only in response to a detected touch input. That is visual element 1210 is display in response to a touch in 712A, 712B, or 712H and is no longer displayed when the user touches a different area, and thus displays that respective “dissected control element” or stops touching the area).

In Reference to Claim 9 and 20
Alexeev et al. teaches adjusting a forward turning angle of the virtual object according to a first lateral distance between a real-time position of a touch point and the forward control area when the second preset touch control operation which slides from the forward control area to the left or ta the right is detected; and adjusting a backward turning angle of the virtual object according to a second lateral distance between the real-time position of the touch point and the backward control area when the second preset touch control operation which slides from the backward control area to the left is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715